Citation Nr: 0324162	
Decision Date: 09/16/03    Archive Date: 09/23/03

DOCKET NO.  98-06 784A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim for service connection for a low back condition.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel

INTRODUCTION

The veteran served on active duty from June 1965 to June 
1967.  There is also a period of training.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, which denied the veteran's claim for an 
increased rating for service-connected residuals, ligament 
strain, right knee, evaluated as 10 percent disabling, and 
denied a claim that new and material evidence had been 
submitted to reopen his claim of entitlement to service 
connection for a low back condition. The veteran appealed 
only the denial of his claim for a low back condition.  A 
videoconference hearing was conducted by the undersigned 
member of the Board of Veterans' Appeals (Board) in December 
2000.  The Board remanded the case to the RO in March 2001.  
In doing so, it ordered the RO to adjudicate the issue of 
direct service connection for a back disability.  The RO did 
so in April 2003.  There is no evidence of record of the 
veteran initiating an appeal of that decision to date.  
Accordingly, the Board has no jurisdiction at this time over 
that decision at this time.


REMAND

The record contains no evidence of a Veterans Claims 
Assistance Act (VCAA) letter to the veteran on the matter of 
whether new and material evidence has been received to reopen 
the claim for service connection for a low back condition.  

Accordingly, the case is REMANDED to the agency of original 
jurisdiction (AOJ) for the following action:  

The AOJ should issue the veteran a VCAA 
letter on the matter of secondary 
service connection for a low back 
condition.


If upon completion of the above action the claim remains 
denied, the case should be returned after compliance with 
requisite appellate procedures.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.





	                  
_________________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


